KEITH ROBERTSON, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentRobertson v. Comm'rDocket No. 4947-14United States Tax Court2015 U.S. Tax Ct. LEXIS 42; March 10, 2015, Entered2015 U.S. Tax Ct. LEXIS 42">*42 Robert P. Ruwe, Judge.Robert P. RuweORDER OF DISMISSAL AND DECISIONThis case was called from the calendar at the Trial Session of the Court at Baltimore, Maryland on February 10, 2015 for trial. There was no appearance by or on behalf of petitioner. Counsel for respondent appeared and filed with the Court a Motion to Dismiss for Lack of Prosecution. After due consideration, and for cause more fully appearing in the transcript of the proceeding, it isORDERED that respondent's motion to dismiss for lack of prosecution, filed February 10, 2015, is granted, and this case is dismissed for lack of prosecution. It is furtherORDERED and DECIDED that there is a deficiency in income tax and additions to tax due from petitioner as follows:AdditionsYearDeficiency§ 6651(a)(1)§ 6651(a)(2)§ 6654(a)2010$9,438.00$1,305.68$870.45$115.79(Signed) Robert P. RuweJudgeENTERED: MAR 10 2015